Notice of Pre-AIA  or AIA  Status
 	This Office Action is in response to applicants’ amendment filed on 11/20/2020.  Claims 1-20 are pending in the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.    Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph Forbes, US Patent Application Publication no. 20150073609 in view of Nair et al, US Patent Application Publication no. 20170195697.
As per claim 1, Forbes disclosed a method for generating a representation of a distributed data processing system, the method comprising:
instrumenting, by a computer system, a set of elements in the distributed data processing system with a set of recorders for distribution capacities (para. [0123]), the distributed network also including recorder for receiving and processing telemetry components of system and methods (see para. [0086]-[-0087]), the system included generating autonomously and/or automatically the grid elements, intelligent messaging hardware associated with the grid elements, hardware coordinator to provide electrical consumption or power control (para. 0099);
-test and other status indicators can be easily stored and managed by aggregation system. This reference also describes a meter provisioning process that depicts a meter having a communication card, a data aggregator, an asset management system, and a communication management system (see para. 26), interval device recorders (IDRs) installed within the data network to receive encryption data to monitor and control the power consumption ([0050]-[0051]); wherein the set of recorders (uses the encryption information to decrypt traffic in the distributed data processing system).   Forbes disclosed messaging (encryption) is managed through a network by a Coordinator using IP messaging for communication with the grid elements, with the energy management system (EMS), Distribution Management System (DMS), and with the utilities, market participants, and/or grid operators.  The Coordinator is further operable for communicating data with a database, a persistence layer or cache, an ASIC or memory contained in a grid element or the processor, or combinations thereof, and to provide an overall assessment of electric grid operations (normal or emergency) including but not limited to energy flows within the system, grid stabilization information, operating reserves, capacity, transmission and distribution capacities, grid element capacities, settlement, and combinations thereof (see para [0105]).  Forbes further disclosed a security interface 310 to be decrypted (if encrypted messaging). The security interface 310 provides protection for the contents of the messages exchanged between the Coordinator, server, and the active grid elements. The message content is encrypted 
sending, by the computer system, a set of test cases into the distributed data processing system ([0110], [0121]); and
generating, by the computer system, the representation of the distributed data processing system using results from sending the set of test cases into the  distributed data processing system, thus it facilitate the computer system to generate 
the representation of the distributed data processing system ([0072], [0112], [0191],
[0192]).
Forbes does not expressly disclose reducing a time for generation of the distributed data processing system. This feature is however well known in the art. In fact, Nair disclose a method with system to encrypt distributed data over a network to reduce time for data distribution and a time for generation of the distributed data processing system ([0053]).   Nair Also disclosed recorders for recording and segmentation of data based on the distributed network elements or descriptor ([0059]).  Nair disclosed encryption schemes for data transmission in the distributed network nodes (see para. [0007]).
It would motivate practitioner in the art at the time of the effective filing date of the present application was made to combine the teaching in Nair of distributed data processing into the Forbes data representation in order to reduce latency and optimize bandwidth in use ([0048], [0053]).

As per claim 3, Forbes disclosed the method of claim 1 further comprising: receiving, by the computer system, the results from the set of recorders, wherein the set of recorders records the results from sending the set of test cases into the distributed data processing system ([0050], [0169]).  Forbes disclosed interval device recorders (IDRs) to receive encryption data to monitor and control the power consumption ([0050]-[0051]); wherein the set of recorders (uses the encryption information to decrypt traffic in the distributed data processing system).   Forbes disclosed messaging (encryption) is managed through a network by a Coordinator using IP messaging for communication with the grid elements, with the energy management system (EMS), Distribution Management System (DMS), and with the utilities, market participants, and/or grid operators.  Forbes clearly disclosed network data representation for message flow and process distributed to meet current network loads and requirements.
As per claim 4, Forbes disclosed the method of claim 1, wherein the representation of the distributed data processing system includes encrypted data flows and unencrypted data flows between elements in the distributed data processing system ([0025], [0065]).
As per claim 5, Forbes disclosed the method of claim 4 further comprising: identifying, by the computer system, a set of security risks using the encrypted data flows and the unencrypted data flows in the distributed data processing system; and 
As per claim 6, Forbes disclosed the method of claim 1 further comprising: filtering, by the computer system, the representation to identify a number of elements through which a selected piece of information flows to form a filtered representation of the distributed data processing system, wherein the selected piece of information is selected from the set of test cases ([0223], [0225] by reducing unwanted information in the distributed data system); and
displaying, by the computer system, the filtered representation of the distributed data processing system as a filtered diagram on a display system ([0232], [0251], [0257]).  Forbes disclosed the distributed data network is being monitored and safety control for subnetwork and business section (para. 0251).
As per claim 7, Forbes disclosed the method of claim 1, wherein the representation of the distributed data processing system comprises the set of elements
in the distributed data processing system and data flow between the set of elements ([0156]-[0162]).
As per claim 8, Forbes disclosed the method of claim 2, wherein the displaying step comprises: displaying, by the computer system, the diagram of the representation with a number of annotations in the diagram, wherein the number of annotations identifies a number of elements causing a security risk ([0025], [0027], [0190], [0191], [0197]).

As per claim 10, Forbes disclosed a distributed data processing system for analyzing and diagramming system elements comprising: 
a computer system; and a representation manager running on the computer system, wherein the representation manager processing a set of elements in a distributed data network:
instrumenting, by a computer system, a set of elements in the distributed data processing system with a set of recorders for distribution capacities (para. [0123]), the distributed network also including recorder for receiving and processing telemetry components of system and methods (see para. [0086]-[-0087]), the system included generating autonomously and/or automatically the grid elements, intelligent messaging hardware associated with the grid elements, hardware coordinator to provide electrical consumption or power control (para. 0099);
sending, by the computer system, encryption information to the set of recorders in the distributed data processing system, therein, the distributed system performing various time stamp and status indications such as link strength, self-test or test cases and other status indicators can be easily stored and managed by aggregation system. This reference also describes a meter provisioning process that depicts a meter having a communication card, a data aggregator, an asset management system, and a communication management system (see para. 26),  interval device recorders (IDRs) to receive encryption data to monitor and control the power consumption ([0050]-[0051]); 
generating, by the computer system, the representation of the distributed data processing system using results from sending the set of test cases into the 
Forbes does not expressly disclose reducing a time for generation of the distributed data processing system. This feature is however well known in the art. In fact, Nair disclose a method with system to encrypt distributed data over a network to reduce time for data distribution and a time for generation of the distributed data processing system ([0053]).   Nair Also disclosed recorders for recording and segmentation of data based on the distributed network elements or descriptor ([0059]).  Nair disclosed encryption schemes for data transmission in the distributed network nodes (see para. [0007]).
It would motivate practitioner in the art at the time of the effective filing date of the present application was made to combine the teaching in Nair of distributed data processing into the Forbes data representation in order to reduce latency and optimize bandwidth in use ([0048], [0053]).
As per claim 11, Forbes disclosed the diagramming system of claim 10, wherein the representation manager receives the results from the set of recorders, wherein the set of recorders records the results from sending the set of test cases into the distributed data processing system.  Forbes disclosed the recorder in the interval device recorders (IDRs) to receive encryption data to monitor and control the power consumption ([0050]-[0051]); wherein the set of recorders (uses the encryption information to decrypt traffic in the distributed data processing system).   Forbes disclosed messaging (encryption) is managed through a network by a Coordinator using 
 	As per claim 12, Forbes disclosed the method of claim 1, wherein the representation of the distributed data processing system includes encrypted data flows and unencrypted data flows between elements in the distributed data processing system ([0025], [0065]), and identifying, by the computer system, a set of security risks using the encrypted data flows and the unencrypted data flows in the distributed data processing system; and performing, by the computer system, a security action in response to identifying the set of security risks ([0102], [0111], [0117], [0181]).  In para 257, Forbes further disclosed a security interface 310 to be decrypted (if encrypted messaging). The security interface 310 provides protection for the contents of the messages exchanged between the Coordinator, server, and the active grid elements. The message content is encrypted and decrypted by the security interface 310 using, for example, a symmetric encryption key composed of a combination of the IP address and GPS data for the active grid elements or any other combination of known information.
 	As per claim 13, Forbes disclosed the method of claim 1 further comprising: filtering, by the computer system, the representation to identify a number of elements through which a selected piece of information flows to form a filtered representation of the distributed data processing system, wherein the selected piece of information is 
displaying, by the computer system, the filtered representation of the distributed data processing system as a filtered diagram on a display system ([0232], [0257]).
As per claim 14, Forbes disclosed the diagramming system of claim 10, wherein the representation of the distributed data processing system comprises elements in the distributed data processing system and data flow between the elements ([0156], [0161], [0162]).
As per claim 15, Forbes disclosed the diagramming system of claim 10, wherein the representation manager displays a diagram of the representation with a number of annotations in the diagram, wherein the number of annotations identifies a number of elements causing a security risk ([0189], [p0190], [0191], [0192]).
As per claim 16, Forbes disclosed the diagramming system of claim 10, wherein the set of elements is selected from at least one of a hypervisor, a virtual machine, an operating system kernel, and an application ([0156], [0158], [0169], [0172]).
As per claim 17, Forbes disclosed a system with a computer program product for generating a representation of a distributed data processing system, the computer program product comprising:
a computer-readable storage media ([0159], [0165], [0169]); 
instrumenting, by a computer system with memory, a set of elements in the distributed data processing system with a set of recorders (Fig. 6, paras. [0050], [0051], [0072]-[0087]);

sending, by the computer system, encryption information to the set of recorders in the distributed data processing system, therein, the distributed system performing various time stamp and status indications such as link strength, self-test and other status indicators can be easily stored and managed by aggregation system. This reference also describes a meter provisioning process that depicts a meter having a communication card, a data aggregator, an asset management system, and a communication management system (see para. 26) , interval device recorders (IDRs) to receive encryption data to monitor and control the power consumption ([0050]-[0051]); wherein the set of recorders (uses the encryption information to decrypt traffic in the distributed data processing system).   Forbes disclosed messaging (encryption) is managed through a network by a Coordinator using IP messaging for communication with the grid elements, with the energy management system (EMS), Distribution Management System (DMS), and with the utilities, market participants, and/or grid operators.  The Coordinator is further operable for communicating data with a database, a persistence layer or cache, an ASIC or memory contained in a grid element or the processor, or combinations thereof, and to provide an overall assessment of electric 
sending, by the computer system, a set of test cases (self-test for this distributed data netork) into the distributed data processing system ([0110], [0121]); and
generating, by the computer system, the representation of the distributed data processing system using results from sending the set of test cases into the  distributed data processing system, thus it facilitate the computer system to generate 
the representation of the distributed data processing system ([0072], [0112], [0191],
[0192]).
Forbes does not expressly disclose reducing a time for generation of the distributed data processing system. This feature is however well known in the art. In fact, Nair disclose a method with system to encrypt distributed data over a network to reduce time for data distribution and a time for generation of the distributed data processing system ([0053]).   Nair Also disclosed recorders for recording and segmentation of data based on the distributed network element or descriptor ([0059]).  Nair disclosed encryption schemes for data transmission in the distributed network nodes (see para. [0007]).
It would motivate practitioner in the art at the time of the effective filing date of the present application was made to combine the teaching in Nair of distributed data processing into the Forbes data representation in order to reduce latency and 
 	As per claim 18, Forbes disclosed the computer program product of claim 17 further comprising: program code, stored on the computer-readable storage media, for receiving the results from the set of recorders, wherein the set of recorders records the results from sending the set of test cases into the distributed data processing system ([0059], [0160], [0169], [0191]).
 	As per claim 19, Forbes disclosed the computer program product of claim 17, wherein the representation of the distributed data processing system ([0191], [0192]) includes encrypted data flows and unencrypted data flows between elements in the distributed data processing system and further comprising:
 	program code, stored on the computer-readable storage media, for identifying a set of security risks using the encrypted data flows and the unencrypted data flows in the distributed data processing system ([0025], [0065]); and program code, stored on the computer-readable storage media, for performing a security action in response to identifying the set of security risks ([0101], [0110, [0171], [0181]).
 	As per claim 20, Forbes disclosed the computer program product of claim 17 further comprising: program code for stored on the computer-readable storage media, for filtering the representation to identifying a number of elements through which a selected piece of information flows to form a filtered representation of the distributed data processing system, wherein the selected piece of information is selected from the set of test cases; and
.

Response to Arguments
 	Applicants' arguments filed on 11/20/2020 have been fully considered but they are not persuasive.
In response to applicants’ response the prior art of record failed to disclose 
generating, by the computer system, the representation of the distributed data processing system using results from sending the set of test cases into the distributed data processing system, thus it facilitate the computer system to generate
the representation of the distributed data processing system, the examiner responds such feature is disclosed in Forbes.  In fact, Forbes disclosed the cited feature of generating the distributed system with grid elements and servers representing the distributed system.  Forbes disclosed the apparatus or system for generating communicating, and/or receiving Internet Protocol (IP) packets for IP-based messaging associated with electric power grid elements via electronic communication networks for electric power grid and network registration, updating, and/or management of a multiplicity of grid elements distributed within the electric power grid (see para. 0099).
The systems distributing data through, methods, and messages in Forbes disclosure include IP-based messages associated with the grid elements, wherein the IP-based message includes an internet protocol (IP) packet that is generated autonomously and/or automatically by the grid elements, intelligent messaging 
 	Forbes disclosed sending, by the computer system, encryption information to the set of recorders in the distributed data processing system, therein, the distributed system performing various time stamp and status indications such as link strength, self-test and other status indicators can be easily stored and managed by aggregation system. This reference also describes a meter provisioning process that depicts a meter having a communication card, a data aggregator, an asset management system, and a communication management system (see para. 26) , interval device recorders (IDRs) to receive encryption data to monitor and control the power consumption ([0050]-[0051]).
	In response to applicants’ argument the references failed to disclose security and risk or unsecure in the network operation, the examiner disagreed with this argument.
Forbes disclosed the method of distributed data representation of the distributed data processing system includes encrypted data flows and unencrypted data flows between elements in the distributed data processing system ([0025], [0065]), and identifying, by the computer system, a set of security risks using the encrypted data flows and the unencrypted data flows in the distributed data processing system; and performing, by the computer system, a security action in response to identifying the set of security risks ([0102], [0111], [0117], [0181]).   In para 257, Forbes further disclosed a 
In response to applicants’ argument, Forbes failed to disclosed sending data through the distributed data network, the examiner disagreed with.  Forbes disclosed sending, by the computer system, encryption information to the set of recorders in the distributed data processing system, therein, the distributed system performing various time stamp and status indications such as link strength, self-test or test cases and other status indicators can be easily stored and managed by aggregation system. This reference also describes a meter provisioning process that depicts a meter having a communication card, a data aggregator, an asset management system, and a communication management system (see para. 26),  interval device recorders (IDRs) to receive encryption data to monitor and control the power consumption ([0050]-[0051]); wherein the set of recorders (uses the encryption information to decrypt traffic in the distributed data processing system).   Forbes disclosed messaging (encryption) is managed through a network by a Coordinator using IP messaging for communication with the grid elements, with the energy management system (EMS), Distribution Management System (DMS), and with the utilities, market participants, and/or grid operators.  The Coordinator is further operable for communicating data with a database, a persistence layer or cache, an ASIC or memory contained in a grid element or the 









Conclusion
1.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI Q PHAN/            Primary Examiner, Art Unit 2128